DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
The indicated allowability of claims 12-16 is withdrawn in view of the newly discovered reference(s) to CHO JAE HWAN et al, KR 20190048531 A;  JANG SUNGWON et al, KR 20190045714 A; AN SO YEON, KR 20180014583 A; or SONG JUNG IL, KR 20180004474 A.  Rejections based on the newly cited reference(s) follow.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: substrate support unit in claim 1 and claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the substrate support unit is being interpreted as being the substrate support 200 seen in Figure 3.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “gas supply unit” in claim 1 and “shower head unit” in claims 1 and 22 is not being interpreted under 35 U.S.C. 112(f) because claim 1 includes sufficient additional structure for the gas supply unit and the shower head unit.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al, KR 20190048531 A.
Cho et al teaches:
Regarding claim 12, an apparatus 10 for treating a substrate W, the apparatus 10 comprising: a chamber 100 having a treating space 102 for treating the substrate W; a substrate support unit 200 configured to support the substrate W in the treating space 102; a gas supply unit 600, 700 configured to supply gas into the treating space 102; and a plasma source 400 configured to generate plasma from the gas supplied to the treating space 102, wherein the gas supply unit 600, 700 includes, a shower head unit 700 at a top portion of the chamber 100 and facing the substrate support unit 200, the shower head unit 700 including a plurality of discharge holes 712 configured to discharge the gas therethrough, and a gas block 600 configured to supply the gas to the shower head unit 700, wherein the shower head unit 700 has partitioned regions 723a-d, 734a-d, 736a-d defined therein and the partitioned regions are configured to communicate with corresponding ones of the discharge holes 712, respectively, and wherein the gas block 600 is configured via flow control valves 650 to supply the gas to the partitioned regions at different flow rates based on a difference of discharge rates of the discharge holes, wherein the shower head unit 700 includes, a discharge plate 710 facing the substrate support unit 200 and including the plurality of discharge holes 712, a distribution plate 730 on the discharge plate 712 and configured to heat and distribute the gas, and an introducing plate 770 on the distribution plate 730, and the distribution plate includes, an upper plate 740 in contact with a top surface of the discharge plate 710, and a partitioning plate 746a-d extending upward from a top surface of the upper plate and dividing the top surface of the upper plate into the partitioned regions (Figure 6), and a bottom surface of an edge region of the upper plate has a vertical level different from a bottom surface of a central region of the upper plate. (See Figure 5)

    PNG
    media_image1.png
    278
    318
    media_image1.png
    Greyscale

Regarding claim 13, the bottom surface of the edge region of the upper plate 740 has a vertical level higher than the bottom surface of the central region of the upper plate 740.  (See Figure 5 above)
Regarding claim 14, the bottom surface of the central region of the upper plate 740 faces the discharge plate 710  and has a size corresponding to the discharge plate 710.  (See Figure 5 above)
Regarding claim 15, the central region of the upper plate 740 includes a plurality of extended holes 744 defined therethrough, and the upper plate is configured such that respective ones of the extended holes 744 and corresponding ones of the discharge holes 712 coincide with each other when viewed from above.  (See Figure 5 below)

    PNG
    media_image2.png
    493
    518
    media_image2.png
    Greyscale

Regarding claim 16, each of the extended holes has a stepwise shape such that a width of a bottom end is smaller than that of a top end.  (See Figure 5 above)
Regarding claim 17, a controller 800 configured to control the gas block 600. (Figure 3) 
Regarding claim 18,  when viewed from above, the partitioned regions include, a first region 732a-d containing a center, and a second region 734a-d surrounding the first region 732a-d, wherein the gas block 600 includes, a body 420 having a first fluid channel 630a defined therein and connected to the first region 732a-d and a second fluid channel 630b defined therein and connected to the second region 734a-d, a first adjuster (valve 650 in fluid channel 630a) configured to adjust a first flow rate of the gas flowing in the first fluid channel 630a, and a second adjuster (valve 650 in fluid channel 630b) configured to adjust a second flow rate of the gas flowing in the second fluid channel 630b, and wherein the controller 800 is configured to control the first and second adjusters such that the first flow rate and the second flow rate are different from each other (Paragraphs 0051-0053).  
Regarding claim 19, the controller is configured to control the first and second adjusters such that the first flow rate is higher than the second flow rate.  (Paragraphs 0051-0053)
Regarding claim 22, the controller is configured to control the first and second adjusters to increase the first and second flow rates, respectively, such that a flow rate of the gas to be supplied to a space between the shower head unit and the substrate support unit is constant. (Paragraphs 0051-0053)

Regarding claims 19-22, the limitations “such that the first flow rate is higher than the second flow rate”, “to increase the first flow rate as a number of processes to treat the substrate increases”, “to increase the second flow rate as a number of processes to treat the substrate increases”, and “to increase the first and second flow rates, respectively, such that a flow rate of the gas to be supplied to a space between the shower head unit and the substrate support unit is constant” are functional descriptions of a flow rate, and as such the limitations are functional limitations. Furthermore, it has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim” Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of Cho et al teaches all of the structural limitation of the claims, and the controller of Cho et al is capable of controlling the valve to provide the claimed flow rates.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al, KR 20190048531 A, in view of White et al, US 2014/0103145 A1,Saito et al, US 9,845,961 B2.
Cho et al was discussed above.
Cho et al differs from the present invention in that Cho et al does not specifically teach that the controller is configured to control the first or second adjuster to increase the first or second flow rate as a number of processes to treat the substrate increases.
	White et al teaches “Consistent processing and consistent results generally require careful control and metering of processing gases in the system. One of the last resorts for controlling the processing gas is at the showerhead where the processing gas then contacts the wafer in the reaction chamber. Further, obtaining optimal flow rates and uniformity may be difficult at times due to showerhead holes becoming clogged or parasitic precursor reactions occurring within the showerhead.” (Paragraph 0005).
Saito et al teaches a humidifying member 1 through which water is flowed into at a first flow rate (Smin) to generate the required humidity. Saito et al also teaches that over time the holes become plugged and the first flow rate is not able to generate the required humidity. To overcome this problem, Saito et al teaches that the controller supplies the water at a second flow rate higher than the first supply rate. 
The motivation for configuring the controller of Cho et al to control the first or second adjuster to increase the first or second flow rate as a number of processes to treat the substrate increases is to provide the desired flow rate of gas exiting the showerhead as the shower head holes start to clog, reducing the flow of gas from the shower head as taught by White et al and Saito et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the controller of Cho et al to control the first or second adjuster to increase the first or second flow rate as a number of processes to treat the substrate increases as taught by White et al and Saito et al.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 11-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.  The cited art contains patents that could be used to reject the claims under 35 USC § 102 or 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))
The Examiner notes:
The following references could be used to reject the claims under 102 and/or 103: JANG SUNGWON et al, KR 20190045714 A; AN SO YEON, KR 20180014583 A; or SONG JUNG IL, KR 20180004474 A.
The following references also teach that shower heads in normal use clog: 
JP 2010245512 A; KR 20080068592 A; US 20070295272 A1; WO 03031678 A1; and EP 1167571 A2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716